UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-6114



In Re: JAMES DONALD WATSON,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-94-139, CA-97-835-1)


Submitted:   May 25, 1999                   Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Donald Watson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Donald Watson has petitioned for a writ of mandamus.

After the district court denied Watson’s 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998) motion, he filed in the district court a motion

for a certificate of appealability and a motion requesting that the

district court order a state agency to release all reports and

documents bearing Watson’s name.    A magistrate judge denied both

motions, and Watson timely filed objections to the denials in the

district court.   Watson’s mandamus petition requests that this

court compel the district court to act on the objections.   Because

we find that the district court has not unduly delayed acting on

these matters, we deny the petition.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                   PETITION DENIED




                                2